Citation Nr: 0725082	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-29 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to restoration of a compensable rating and an 
increased rating for service connected bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which reduced the veteran's 10 percent evaluation for service 
connected bilateral hearing loss to zero percent.  The RO 
issued a notice of the decision in November 2004, and the 
veteran timely filed a Notice of Disagreement (NOD) in June 
2005.  Subsequently, in August 2005, the RO provided a 
Statement of the Case (SOC), and the veteran timely filed a 
substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in May 2006 where the veteran presented as a 
witness before the undersigned veteran's law judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  Specifically, at his May 2006 Travel Board hearing, 
the veteran testified that his hearing loss had worsened 
since the last audiological examination conducted in 2004.  
Hearing Transcript at 3.  Because the veteran has claimed a 
worsening of this disability since that time, the Board 
determines that a more current audiological examination is 
warranted in the instant case.  See 38 C.F.R. § 3.326 (2006).  
See also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 383-4 
(1994).  
           
Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  
			
                      2. The veteran must be afforded a VA 
audiological
        examination for the purpose of determining the 
current 
        severity of his bilateral hearing loss.  The 
audiological 
        examination must conform with the testing 
requirements 
        enunciated in 38 C.F.R. § 4.85, to include (a) 
conducting 
        of the test by a state-licensed audiologist; (b) 
performance 
        of a controlled speech discrimination test 
(Maryland CNC); 
        and (c) performance of a puretone audiometry test.  
All tests 
        are to be performed without the use of hearing 
aids.    
        
3.  Then, after completion of any other notice or 
development indicated by the state of the record, 
with consideration of 
all evidence added to the record subsequent to the 
last SSOC, 
the AMC/RO must readjudicate the veteran's claim.  
If the 
claim is not resolved to the veteran's 
satisfaction, the AMC/RO should issue an 
appropriate SSOC and provide him an opportunity to 
respond.  
        
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).
   




